July 16, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   GASTAR EXPLORATION LTD, Appellant

NO. 14-12-00118-CV                          V.

U. S. SPECIALTY INSURANCE CO. AND AXIS INSURANCE CO., Appellees
                 ________________________________

      This cause, an appeal from the judgment in favor of appellees, U. S.
Specialty Insurance Co. and Axis Insurance Co., signed January 4, 2012, was heard
on the transcript of the record. We have inspected the record and find error in the
judgment. We therefore order the judgment of the court below REVERSED and
REMAND the cause for proceedings in accordance with the court's opinion.

       We further order that all costs incurred by reason of this appeal be paid,
jointly and severally, by appellees, U. S. Specialty Insurance Co. and Axis
Insurance Co.

      We further order this decision certified below for observance.